 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA
10

11    MICHAEL ANTHONY NELSON,                        Case No. 2:18-cv-00565-APG-CWH
12                       Petitioner,                 ORDER
13           v.
14    WARDEN HOWELL, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (third request) (ECF No. 14),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ motion for enlargement of time (third

20   request) (ECF No. 14) is GRANTED. Respondents will have through November 14, 2018, to

21   file a response to the petition (ECF No. 6).

22          Dated:
            DATED: November 8, 2018.
23                                                             ______________________________
                                                                ___
                                                                 _______________________
                                                               ANDREW
                                                               AN
                                                                NDREW P   P. GORDON
24                                                             United States District Judge
25

26
27

28
                                                     1
